In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated March 14, 1983, as, upon the plaintiff wife’s motion, (1) awarded plaintiff temporary alimony and child support in the amount of $600 per week, (2) directed defendant to pay all carrying charges on the marital residence (except telephone, cable TV and law services), (3) directed defendant to continue in effect all insurance policies and pay all necessary medical, dental and drug expenses, and (4) directed defendant to furnish plaintiff with the use of a certain 1980 Cadillac. 11 Order affirmed insofar as appealed from, with costs. H A review of the supporting and opposing papers submitted to Special Term, as well as the appropriate statutory guidelines, indicates that the pendente lite awards to plaintiff did not constitute an abuse of discretion (Domestic Relations Law, § 236, part B, subd 6; Rossman v Rossman, 91 AD2d 1036). Moreover, the remedy for pendente lite awards claimed to be unsatisfactory is a trial at which a more detailed examination of the situation of the parties may be made (Marcus v Marcus, 91 AD2d 991). Mangano, J. P., Thompson, O’Connor and Boyers, JJ., concur.